DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 23, 2020. Claims 1 through 5 are presently pending and are presented for examination.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed on November 1, 2018 for parent application number JP2017-188402. Receipt is acknowledged of certified copies of papers required by 37 C.F.R. 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 23, 2020, October 26, 2020, and June 17, 2021.  The submissions are in compliance with the provisions of 37 C.F.R. 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0239265 (hereinafter “Kato”) in view of U.S. Pub. No. 2014/0379244 (hereinafter, “Haeussler”)

Regarding claim 1, Kato discloses a vehicle control device, comprising: 
at least one electronic control unit programmed to:
recognize at least one object in front of a host vehicle using a sensor (see at least Fig. 1, [0011], and [0018]; collision determining unit (i.e., electronic control unit) is configured to recognize a collision obstacle (i.e., object) in front of the vehicle using stereo cameras (i.e., sensors));
calculate a time to collision of the at least one object with respect to the host vehicle (see at least [0034]; a time to collision is calculated based on the subject vehicle (i.e., host vehicle)); 
operate first driving assistance for avoiding danger of a collision between the at least one object and the host vehicle, when the time to collision is equal to or less than a first threshold value (see at least [0037]; warning braking control (i.e., first driving assistance) is executed when the time to collision drops below a predetermined threshold), wherein the first driving assistant includes: (i) operating a braking actuator to cause deceleration of the host vehicle (see at least [0037]; the first driving assistance may include braking control to slow down the host vehicle)…
operate second driving assistance for avoiding the collision between the at least one object and the host vehicle or reducing damage of the collision, when the time to collision is equal to or less than a second threshold value smaller than the first threshold value (see at least [0038]; the brake control (i.e., second driving assistance) is executed when the time to collision becomes shorter than a predetermined threshold which is less than the predetermined threshold of the warning braking control (i.e., first driving assistance)); and 
while the first driving assistance is operated, set the second threshold value to a second setting value smaller than a first setting value, the first setting value being set when the first driving assistance is not operated (see at least [0036]-[0040]; when the warning braking control (i.e., first driving assistance) is operated, the operator may temporarily manually brake or steer the vehicle (when manual control ends, the emergency braking control begins), causing the emergency braking control preset threshold (second setting value) to be smaller than the first preset value (first setting value) of the emergency braking control (i.e., second driving assistance) which is set before the warning braking control is executed and assumes the operator does not manually intervene), when a second target object causing the second driving assistance to operate is the same object as a first target object causing the first driving assistance to operate (see at least Fig. 2; both warning braking control (i.e., first driving assistance) and emergency braking control (i.e., second driving assistance) are in reaction to the same obstacle (i.e., target object)), the first target object and the second target object being among the at least one object (see at least Fig. 2; the first/second target object is at least one object).
	However, Kato does not explicitly teach (ii) operating a steering actuator to cause the vehicle to obtain an avoidance margin width distance from the at least one vehicle.
	Haeussler, in the same field of endeavor, teaches (ii) operating a steering actuator to cause the vehicle to obtain an avoidance margin width distance from the at least one vehicle (see at least [0020]-[0021] and the application generally; the steering actuator is controlled to avoid a collision).
	One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Kato with the teachings of Haeussler in order to provide additional autonomous controls to avoid collision when a driver does not appropriately respond via braking or steering the vehicle. 

Regarding claim 2, Kato discloses and Haeussler teaches all of the limitations of claim 1. Additionally, Kato discloses wherein the at least one electronic control unit is further programmed to: 
cancel the operation of the first driving assistance when a driver performs a danger avoidance operation during the operation of the first driving assistance (see at least [0040]; if a collision prevention operation (i.e., danger avoidance operation) is performed by an operator, the braking control is halted); and 
set the second threshold value to the first setting value, when the operation of the first driving assistance is canceled by the danger avoidance operation (see at least Fig. 3 steps S107, S109; the second threshold value is set to the first setting value if the time to collision is greater than the first setting value of the emergency braking control threshold).

Regarding claim 3, Kato discloses and Haeussler teaches all of the limitations of claim 1. Additionally, Kato discloses wherein the at least one electronic control unit is further programed to operate the first driving assistance using an application different from an application operating the second driving assistance (see at least [0035]; the braking control includes three programs or applications including the warning control, warning braking control (i.e., first driving assistance), and emergency braking control (i.e., second driving assistance)).

Regarding claim 4, Kato discloses and Haeussler teaches all of the limitations of claim 2. Additionally, Kato discloses wherein the danger avoidance operation includes at least one of an operation of a brake or a steering wheel (see at least [0040]; the operator performs depression of the brake (i.e., operation of a brake) as a type of collision prevention operation (i.e., danger avoidance operation)).

Allowable Subject Matter
Claim 5 is objected to as depending from a rejected claim. Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for allowability of claim 5.
The feature of resetting the second threshold setting to the first setting value of a second driving assist program based on the recognition of a second target object different from the first target object, when considered with other claim features, renders claim 5 novel and non-obvious in view of the prior art of record. 

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2016/0121886 which relates to an emergency assistance without activation of lateral guidance assistance; and
U.S. Pub. No. 2015/0039218 which relates to adaptive vehicle sensing and collision avoidance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663